Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Claims 6-20 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The amendment does not remove all grounds of rejection.  The limitations of claim 1 now recites a hydrothermal treatment and a base treatment, but the conditions specified for these treatments are insufficiently provided.  The hydrothermal treatment should recite at the minimum the requisite duration.  The base treatment should also  be identified with respect to temperature, pressure, duration and even identity of the base intended.  
Claim 4 now recites reduction efficiency.  This term is not defined in the instant specification, which reports either conversion efficiency or conversion reduction. 
Either of these variables would still require an identification of the reducing agent under which this conversion occurs, i.e. whether this is a generalized NOx reduction or a specific SCR procedure requiring a specific reductant.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  The originally filed disclosure fails to support a claim to “reduction efficiency is 70% or more”.  The specification reports “conversion efficiency” in the range of 70% or more.  The specification also reports examples of “reduction in conversion efficiency”, none of which are remotely in the range of 70% or more.  If applicant wishes to claim the conversion efficiency variable, the conditions under which the conversion takes place (i.e. described in instant specification paragraph [0090]) should be described in the claim. 


Claim Rejections - 35 USC § 103
The rejection of claims 1-5 under 35 USC 103 over Ryu et al. in view of Jo et al. is hereby withdrawn.
     
Allowable Subject Matter
This application appears to contain allowable subject matter.  The data set forth in the specification has been very carefully compared to the subject matter of the instant claims.  Many of applicant’s inventive examples require a specific method for making the zeolite not discussed in the prior art, and considerable variability in the results can take place with  minor changes such as the H2O/Si molar ratio in the synthesis mixture.  This is evidenced by Example 7, which now falls outside the scope of claim 1 with respect to the crystallinity and durability.  Further, Examples 12-14 now also fall outside the scope of the instant claims, but they do demonstrate that very small variations in the SAR and the Cu/Al ratio can result in a product that will not have the characteristics desired by applicant.  This evidence is representative of just how unpredictable the catalysis technology can be.  Applicant has presented the desired catalyst and has demonstrated specific alterations within the production procedure that will result in the claimed characteristics of the catalysts being obtained.  Accordingly, it appears that the preponderance of the evidence in this application favors a finding of patentability.  If the hereinabove rejections are satisfactorily addressed, the application could be passed to issue.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732